 1

 2
                                UNITED STATES DISTRICT COURT
 3
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 4

 5         COURTNEY JAMES STAHL,

 6                                   Petitioner,
                                                              C20-486 TSZ
 7                v.
                                                              MINUTE ORDER
 8         RON HAYNES,

 9                                   Respondent.

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
            (1)    Petitioner Courtney Stahl’s Motion to Stay, docket no. 29, is DENIED.
12   Petitioner does not challenge Judge Theiler’s determination that he failed to properly
     exhaust Grounds 1, 4, 10, 11, and 12. See Motion to Stay (docket no. 29); Report and
13   Recommendation (docket no. 26 at 5–11). Instead, he asks the Court to stay the case
     while he returns to the Washington State Courts to fully exhaust those Grounds. Id. at 2–
14   3. Petitioner’s claims, however, are procedurally barred under state law as it has been
     more than one year since his Judgment and Sentence became final. 1 RCW 10.73.090(1).
15   Thus, staying the case would be futile.

16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 21st day of May, 2021.
18
                                                          William M. McCool
19                                                        Clerk
20                                                        s/Gail Glass
                                                          Deputy Clerk
21

22   1
    Under RCW 10.73.090(3)(b), a judgment becomes final for purposes of state collateral review
   on the date that the appellate court issues its mandate disposing of a timely direct appeal from the
23 conviction. Division One of the Washington State Court of Appeals issued its mandate in
   Petitioner’s case on January 12, 2018. Mandate (docket no. 10, Ex. 24).
     MINUTE ORDER - 1
